Exhibit 10.4
(WALTER INVESTMENT LOGO) [b80588b8058800.gif]
March 15, 2010
Mark J. O’Brien
4919 W. Bay Way Drive
Tampa, FL 33629
Dear Mark:
On or about December 23, 2008, you entered into an agreement pursuant to which
you would act as the Chairman of the Board of Directors and Chief Executive
Officer of Walter Investment Management Corp. (the “Company”), the surviving
entity following the merger of JWH Holding Company, LLC (“JWHHC”) with Hanover
Capital Mortgage Holdings, Inc. (“HCM”) pursuant to the Agreement and Plan of
Merger entered into between JWHHC and HCM. You have been acting in that capacity
since April 17, 2009, however, you and the Company agree that there is a need to
clarify or amend certain of the provisions of your December 23, 2008 agreement.
This letter is intended to amend and restate your initial agreement and this
agreement (the “Agreement”) will be the sole obligation of the Company with
respect to your employment; it being specifically understood that this Agreement
does not supersede any provisions of any individual long term incentive or other
benefit plans or programs to which you may be a party. The term of this
Agreement shall continue until the close of business on April 17, 2012 (the
“Term”). Thereafter, the Term shall automatically extend annually for one year
terms (any then current period of extension being referred to as the Term)
unless and until terminated as provided herein. While employed during the Term,
you agree to devote, during normal business hours during business days, your
full time and efforts to advancing the Company’s interests; provided, however,
that you may continue engaging in the other business and investment activities
you are currently engaged in so long as such activities are not directly
competitive with the Company’s business and do not prevent you from carrying out
your duties as Chairman of the Board of Directors and Chief Executive Officer of
the Company.
The purpose of this amended and restated letter is to ratify and confirm your
acceptance of the terms of your employment as set forth herein. Any capitalized
terms not defined herein shall have the definition set forth in the Appendix
hereto.

1.   As the Chairman of the Board of Directors and Chief Executive Officer of
the Company, you shall report to and serve at the direction of the Board of
Directors of the Company. In your capacity as Chairman of the Board of Directors
and Chief Executive Officer of the Company, you will be responsible for
directing all aspects of the business of the Company.

(WAC LOGO) [b80588b8058801.gif]

 



--------------------------------------------------------------------------------



 



2.   During the Term of this Agreement your annual compensation package will be
as follows:

  (a)   Base Salary Your Base Salary will be $500,000 per year which will be
subject to annual review and increase (but not decrease) to the extent deemed
appropriate by the Compensation Committee and paid in accordance with the
payroll practices of the Company, as they may change from time to time.     (b)
  Bonus         Your annual target bonus will be 100% of your Base Salary, or
$500,000 at your current Base Salary, with the potential to increase your bonus
to a maximum of 200% of your Base Salary (i.e., $1,000,000 at your current Base
Salary) subject to increase as your Base Salary increases, provided, however,
that the actual amount of your bonus will be dependent upon the achievement of
the Company’s annual financial and other goals consistent with those established
for other members of executive management, as well as the accomplishment of any
individual objectives, established annually by the Board of Directors (the
actual bonus awarded in any given year, which may be greater or less than your
target bonus is referred to herein as your “Annual Bonus” for that year). Except
as provided in sections 6(a), (b) and (d) below, to receive any Annual Bonus,
you must be employed through the end of the year for which the bonus is payable
(the “Bonus Year”). The bonus for a Bonus Year will be payable to you during the
next following year (the “Bonus Payment Year”) immediately upon the closing of
the Company’s books for the Bonus Year, but not later than March 14 of the Bonus
Payment Year (the “Bonus Payment Date”).     (c)   Benefits

  (i)   You will be entitled to receive from the Company prompt reimbursement
for all reasonable out-of-pocket business expenses incurred by you in the
performance of your duties hereunder, in accordance with the most favorable
policies, practices and procedures of the Company relating to reimbursement of
business expenses incurred by Company directors, officers or employees in effect
at any time during the 12 month period preceding the date you incur the
expenses; provided, however, that any such expense reimbursement will be made no
later than the last day of the calendar year following the calendar year in
which you incur the expense, will not affect the expenses eligible for
reimbursement in any other calendar year, and cannot be liquidated or exchanged
for any other benefit.     (ii)   Participation in the Company’s group life and
health insurance benefit programs generally applicable to executives in Tampa in
accordance with their terms, as they may change from time to time. Such group
life and health insurance benefits shall be at least comparable to those
provided to the chief executive officer of similar-size companies engaged in a
business similar to the Company’s business.  

-Page 2-



--------------------------------------------------------------------------------



 



  (iii)   Participation in the Company’s retirement plan, generally applicable
to salaried employees in Tampa as it may change from time to time and in
accordance with its terms. Your eligibility to participate will be consistent
with the requirements of ERISA. Such retirement plan benefits shall be at least
comparable to those provided to the chief executive officer of similar-size
companies engaged in a business similar to the Company’s business.     (iv)  
Participation in the Company’s long-term incentive plan(s), as such plan(s) may
be in effect from time to time. For 2010 your annual long-term incentive
opportunity will have an economic value of $625,000 as of the effective date of
the award. Thereafter, the annual economic value shall be determined by the
Compensation Committee. The components of any award and the methodology for
determining the economic value shall be as provided in the plan(s) or otherwise
as determined by the Compensation Committee in its discretion. Notwithstanding
the foregoing, except to the extent inconsistent with the terms and conditions
of the plan(s), any award agreements shall be consistent with the terms and
conditions of this Agreement. In particular, with respect to the award of annual
equity grants any such grants will (a) vest over a period that is no longer than
one-third per year over three years, (b) option grants will have a minimum
10-year term, and (c) upon your death, Disability, your Constructive
Termination, Retirement (except as otherwise provided below), or upon a Change
in Control of the Company, vesting will accelerate. Subject to the foregoing,
the specific terms of your annual long-term incentive opportunity will be
mutually agreed upon and set forth in separate grant agreements.     (v)  
30 days of annual vacation to be used each year in accordance with the Company’s
vacation policy, as it may change from time to time.     (vi)   You will receive
a monthly auto allowance of $2,000, subject to the usual withholding taxes.    
(vii)   You may use company-owned, leased or chartered aircraft for your
business travel as appropriate. However, you will not use any company-owned,
leased or chartered aircraft for personal travel at company expense, except in
the case of a family emergency and with the prior approval of the Chairman of
the Compensation Committee, or in the event of his unavailability, the Chairman
of the Corporate Governance Committee. You will not be required to reimburse the
Company for the cost of any such pre-approved emergency travel, but the value of
such travel will be taxable to you in accordance with applicable IRS
regulations. You shall not pilot company aircraft or leased or chartered
aircraft used for company business.     (viii)   Your Benefits under this
Agreement, including grants to you under the Company’s long-term incentive
plan(s), will be subject to periodic review and increase by the Compensation
Committee.

-Page 3-



--------------------------------------------------------------------------------



 



  (d)   Recapitalization

      Any equity award agreement will provide that in the event of any change in
the capitalization of the Company such as a stock spilt or a corporate
transaction such as a merger, consolidation, separation or otherwise, the number
and class of RSU’s or options, as the case may be, shall be equitably adjusted
by the Company’s Compensation and Human Resources Committee, in its sole
discretion, to prevent dilution or enlargement of rights.

3.   It is specifically agreed and understood that, notwithstanding any stated
Term of this Agreement, your employment with the Company is to be at will, and
either you or the Company may terminate the employment relationship at any time
for any reason, with or without cause, and with or without notice to the other;
nothing herein or elsewhere constitutes or shall be construed as a commitment to
employ you for any period of time.   4.   You agree that all inventions,
improvements, trade secrets, reports, manuals, computer programs, systems, tapes
and other ideas and materials developed or invented by you during the period of
your employment with the Company, either solely or in collaboration with others,
which relate to the actual or anticipated business or research of the Company,
which result from or are suggested by any work you may do for the Company, or
which result from use of the Company’s premises or the Company’s or its
customers’ property (collectively, the “Developments”) shall be the sole and
exclusive property of the Company. You hereby assign to the Company your entire
right and interest in any such Developments, and will hereafter execute any
documents in connection therewith that the Company may reasonably request.   5.
  As an inducement to the Company to make this offer to you, you represent and
warrant that you are not a party to any agreement or obligation for personal
services that would prevent you from performing your duties as Chairman of the
Board and Chief Executive Officer of the Company hereunder, and there exists no
impediment or restraint, contractual or otherwise on your power, right or
ability to accept this offer and to perform the duties and obligations specified
herein.   6.   In the event of a termination or cessation of your employment
with the Company for any reason, the Term shall expire (except as specifically
provided herein) as of the date of such termination or cessation and the sole
rights and obligations of the Company in connection with your termination shall
be those provided under the relevant provision below.

  (a)   In the event of your death or Retirement during the Term, the Company
will pay to you, your beneficiaries or your estate, as the case may be, as soon
as practicable after your death or Retirement (with the exception of subsection
(iii) below which will be paid in the Bonus Payment Year) (i) the unpaid Base
Salary through the date of your death or Retirement, plus payment of any bonus
amount payable to you (as determined by the Compensation Committee), in respect
of any bonus period ended prior to your termination of employment

-Page 4-



--------------------------------------------------------------------------------



 



      (collectively, the “Compensation Payments”), (ii) for any accrued but
unused vacation days, to the extent and in the amounts, if any, provided under
the Company’s usual policies and arrangements (the “Vacation Payment”), and
(iii) the Annual Bonus, in respect of the fiscal year in which your termination
occurs, multiplied by (x) the number of days prior to your termination during
such fiscal year, divided by (y) 365 (the “Prorated Bonus”), which payment shall
be made on the Bonus Payment Date for the year in which your death or Retirement
occurs.     (b)   In the event you suffer a Disability the Company may terminate
your employment on written notice thereof, and the Company will pay you
(i) amounts payable pursuant to the terms of any applicable disability insurance
policy or similar arrangement (if any) that the Company maintains, (ii) the
Compensation Payments, (iii) the Vacation Payment and (iv) the Prorated Bonus.  
  (c)   In the event your employment is terminated by the Company for Cause or
by you other than as a result of Constructive Termination, Disability,
Retirement, or death, the Company will pay to you (i) unpaid Base Salary through
the date of your termination, plus (ii) the Vacation Payment, and you will be
entitled to no other compensation, except as otherwise due to you under
applicable law or the terms of any applicable plan or program. You will not be
entitled, among other things, to the payment of any unpaid bonus payments in
respect of any period prior to your termination of employment.     (d)   In the
event you are subjected to Involuntary Termination other than for Cause,
Disability or death, or you terminate your employment as a result of
Constructive Termination, the Company will (i) pay to you the Compensation
Payments, the Vacation Payment, and the Prorated Bonus, (ii) continue to pay
your Base Salary then in effect and Annual Bonus (which shall be in an amount
that is consistent with other Company executives of your level), for a period of
18 months after your termination, paid in the same periodic installments as such
Base Salary and during the same Bonus Payment Year (as the case may be) as you
would have been paid had you remained on the Company’s ordinary payroll during
such period; and (iii) you will be entitled to continued participation in
benefits, to the extent the plans allow, until the earlier of the 18 month
anniversary of the termination date or until you are eligible to receive
comparable benefits from subsequent employment. For purposes of clarification,
the period of the foregoing severance for salary, bonus and benefits shall be
18 months regardless of how much time remains in the then current Term of this
Agreement. For example, there shall be no additional period of severance if the
balance of the then current Term at the time of termination exceeds 18 months,
nor shall there be a reduction in severance if the balance of the then current
Term at the time of termination is less than 18 months. Moreover, you will
remain entitled to the foregoing severance notwithstanding the Company’s failure
to extend any Term beyond its expiration date. Regarding your Annual Bonus, by
way of example should you be terminated on June 30 of 2010, you will be paid the
Prorated Bonus for the year in which you were terminated (which is equal to the
Annual Bonus for such year prorated for the period from the Effective Date
through June 30), plus the balance of the Bonus for 2010 (i.e., the Annual Bonus
for the first six months of your 18 month severance period), plus the full
Annual Bonus for 2011 (the Annual Bonus for the remaining 12 months of the

-Page 5-



--------------------------------------------------------------------------------



 



      18 month severance period). Payment of the foregoing severance is subject
to your execution, delivery and non-revocation of the release attached hereto as
Appendix 2 within thirty (30) days following the termination of your employment,
and your resignation, effective as of the date of your termination of
employment, as an officer and/or director of the Company or any of its
subsidiaries or affiliates. The COBRA election period will not commence until
the expiration of that 18 month period. The amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or the in-kind benefits to be
provided, in any other calendar year. Your right to reimbursement or in-kind
benefits is not subject to liquidation or exchange for another benefit. Payment
will be provided only if the filing of the claim for payment and completion of
the reimbursement payment can reasonably be completed by the end of the calendar
year following the year in which the expense is incurred. In order to be
entitled to the foregoing in the event of Constructive Termination, you must
provide written notice, including details describing the basis of your claim, to
the Company within 60 days of the occurrence of the event(s) giving rise to a
claim of Constructive Termination and the Company will have 30 days to remedy
any non-compliance. In the event the Company fails or is unable to remedy any
non-compliance, the effective date of your termination of employment shall be
90 days from the date the Company received notice, unless otherwise agreed by
you and the Company. Should you fail to provide the foregoing notice, you will
thereafter be barred from receiving benefits based upon the events giving rise
to the claim.     (e)   Treatment of Grants of Equity — Any grants of equity
that you may receive subsequent to the date of this Agreement, and the
disposition of such awards in the event of the occurrence of any of the
circumstances set forth in subsections (a) – (d) above, shall be subject to the
terms and conditions of the plan(s) or program(s) under which the awards are
granted; provided, however, that to the extent not inconsistent with such
plan(s) or program(s), any such awards will provide that, in the event of
termination pursuant to (i) subsections (a) or (b) above, or as a result of
Constructive Termination, all outstanding equity awards will immediately vest
and any restrictions shall lapse (provided, however, that in the case of
Retirement such immediate vesting will only apply to grants that vest after
April 17, 2012 – any grants that are due to vest prior to April 17, 2012 but
have not vested as of the time of Retirement shall be forfeited), or
(ii) subsection (c) or (d) above, other than as a result of Constructive
Termination, all unvested awards will be forfeited, subject to the discretion of
the Board of Directors to vest some or all of these awardd. For purposes of
clarification, the restricted stock units awarded to you in connection with the
spin-off of Walter Investment Management, LLC from Walter Industries on
April 17, 2009 will not be subject to forfeiture under this Agreement. In the
event of a Change of Control, you will not have the right to terminate your
employment, other than as otherwise permitted in this Agreement; however, upon
such Change of Control, all unvested equity will immediately vest and all
restrictions on any stock awarded shall lapse.

7.   Non-Compete. It is understood and agreed that the Company and you will have
substantial relationships with specific businesses and personnel, prospective
and existing, vendors, contractors, customers, and employees of the Company that
result in the creation of customer goodwill. Therefore, except with respect to
business and investment activities you are currently engaged in, following the
termination of employment under this Agreement for any reason and continuing for
a period of eighteen (18) months from the date of such termination,

-Page 6-



--------------------------------------------------------------------------------



 



    so long as the Company or any subsidiary, affiliate, successor or assigns
thereof is in the residential real estate mortgage servicing business or
directly related businesses within the Restricted Area, unless the Board of
Directors approves an exception, you shall not, directly or indirectly, for
yourself or on behalf of, or in conjunction with, any other person, persons,
company, partnership, corporation, business entity or otherwise:

  (a)   Call upon, solicit, write, direct, divert, influence, or accept
residential real estate mortgage servicing and directly related business (either
directly or indirectly) with respect to any account or customer or prospective
customer of the Company or any corporation controlling, controlled by, under
common control with, or otherwise related to the Company, including but not
limited to Walter Investment Management Corp., Hanover Capital Mortgage
Holdings, Inc., Walter Mortgage Company, or any other affiliated companies; or  
  (b)   hire away any independent contractors or personnel of the Company and/or
entice any such persons to leave the employ of the Company or its affiliated
entities without the prior written consent of the Company

8.   Non-Disparagement. Following the termination of employment under this
Agreement for any reason and continuing for so long as the Company or any
affiliate, successor or assigns thereof carries on the same business within the
Restricted Area, neither you nor any director or executive officer of the
Company shall, directly or indirectly, for yourself or itself or on behalf of,
or in conjunction with, any other person, persons, company, partnership,
corporation, business entity or otherwise:

  (a)   Make any statements or announcements or permit anyone to make any public
statements or announcements concerning your termination with the Company, or    
(b)   Make any statements that are inflammatory, detrimental, slanderous, or
negative in any way to the interests of you or the Company or its affiliated
entities as the case may be.     (c)   Nothing in this section shall prevent
either party from testifying or responding truthfully to any request for
discovery or testimony in any judicial or quasi-judicial, proceeding or any
government inquiry, investigation or other proceeding.

9.   You acknowledge and agree that you will respect and safeguard the Company’s
property, trade secrets and confidential information. You acknowledge that the
Company’s electronic communication systems (such as email and voicemail) are
maintained to assist in the conduct of the Company’s business and that such
systems and data exchanged or stored thereon are Company property. In the event
that you leave the employ of the Company, you will not disclose any Company
trade secrets or confidential information you acquired while an employee of the
Company to any other person or entity, including without limitation, a
subsequent employer, or use such information in any manner.

-Page 7-



--------------------------------------------------------------------------------



 



10.   Tax Compliance Delay in Payment. If the Company reasonably determines that
any payment or benefit due under this Agreement, or any other amount that may
become due to you after termination of employment, is subject to Section 409A of
the Code, and also determines that you are a “specified employee,” as defined in
Section 409A(a)(2)(B)(i) of the Code, upon your termination of employment for
any reason other than death (whether by resignation or otherwise), no amount may
be paid to you or on your behalf earlier than six months after the date of your
termination of employment (or, if earlier, your death) if such payment would
violate the provisions of Section 409A of the Code and the regulations issued
thereunder, and payment shall be made, or commence to be made, as the case may
be, on the date that is six months and one day after your termination of
employment (or, if earlier, one day after your death). For this purpose, you
will be considered a “specified employee” if you are employed by an employer
that has its stock publicly traded on an established securities market or
certain related entities have their stock traded on an established securities
market and you are a “key employee”, with the exact meaning of “specified
employee”, “key employee” and “publicly traded” defined in
Section 409A(a)(2)(B)(i) of the Code and the regulations thereunder.
Notwithstanding the above, the Company hereby retains discretion to make
determinations regarding the identification of “specified employees” and to take
any necessary corporate action in connection with such determination.   11.  
You acknowledge and agree that you have read this Agreement carefully, have been
advised by the Company to consult with an attorney regarding its contents, and
that you fully understand the same.   12.   It is agreed and understood that
this acceptance letter shall constitute our entire agreement with respect to the
subject matter hereof and shall supersede all prior agreements, discussions,
understandings and proposals (written or oral) relating to your employment with
the Company. This letter agreement will be interpreted under and in accordance
with the laws of the State of Florida without regard to conflicts of laws
principles of such State. The parties hereto shall first seek to resolve any
dispute over the terms and conditions or application of this Agreement through
binding arbitration pursuant to the rules of the American Arbitration
Association (“AAA”). The arbitration will be heard by one arbitrator to be
chosen as provided by the rules of the AAA and shall be held in Tampa, Florida.
If you prevail in the dispute, the Company will pay your reasonable fees and
costs in connection with the matter (including attorneys fees). Whether you have
prevailed or not shall be determined by the arbitrator or if the arbitrator
declines to determine whether or not you have prevailed, you will be deemed to
have prevailed if, in the case of monetary damages you receive in excess of 50%
of what you demanded. Notwithstanding the foregoing, in the event of a breach or
threatened breach of the provisions of section 7-9, the party that is in breach
or in threatened breach acknowledges and agrees that the other party will suffer
irreparable harm that is not subject to being cured with monetary damages and
that the Company shall be entitled to injunctive relief in a state court of the
State of Florida.   13.   You and the Company intend that payments and benefits
under this Agreement comply with Code Section 409A and the regulations and
guidance promulgated thereunder (collectively

-Page 8-



--------------------------------------------------------------------------------



 



    “Code Section 409A”) and, accordingly, to the maximum extent permitted, this
Agreement shall be interpreted to be in compliance therewith. In the event that
any provision of this Agreement is determined by you or the Company to not
comply with Code Section 409A, the Company shall fully cooperate with you to
reform the Agreement to correct such noncompliance to the extent permitted under
any guidance, procedure, or other method promulgated by the Internal Revenue
Service now or in the future that provides for such correction as a means to
avoid or mitigate any taxes, interest, or penalties that would otherwise be
incurred by you on account of such non-compliance.

REMAINDER OF PAGE INTENTIONALLY BLANK

-Page 9-



--------------------------------------------------------------------------------



 



If the terms contained within this letter are acceptable, please sign one of the
enclosed copies and return it to me in the envelope provided and retain one copy
for your records.
Very truly yours,
Stuart D. Boyd
V.P., General Counsel and Secretary
ACCEPTANCE
I have read the foregoing, have been advised to consult with counsel of my
choice concerning the same, and I fully understand the same. I approve and
accept the terms set forth above as governing my employment relationship with
the Company.
Signature                                                             
Date                     

-Page 10-



--------------------------------------------------------------------------------



 



APPENDIX 1
DEFINITIONS
“AAA: shall have the meaning set forth in Section 12.
“Agreement” shall have the meaning set forth in the introductory paragraph of
this Agreement.
“Annual Bonus” shall have the meaning set forth in Section 2(b) of this
Agreement.
“Base Salary” shall have the meaning set forth in Section 2(a) of this
Agreement.
“Bonus Payment Date” shall have the meaning set forth in Section 2(b)
“Bonus Payment Year” shall have the meaning set forth in Section 2(b) of this
Agreement.
“Bonus Year” shall have the meaning set forth in Section 2(b) of this Agreement.
“Cause” shall mean (A) conviction of a felony arising from any act of fraud,
embezzlement or willful dishonesty in relation to the business or affairs of the
Company, or (B) conviction of, or pleas of guilty or nolo contendre to any other
felony which is materially injurious to the Company or its reputation or which
compromises your ability to perform your job function, and/or act as a
representative of the Company, or (C) a willful failure to attempt to
substantially perform your duties (other than any such failure resulting from
your Disability), after a written demand for substantial performance is
delivered to you that specifically identifies the manner in which the Company
believes that you have not attempted to substantially perform such duties, and
you have failed to remedy the situation, to the extent possible, within fifteen
(15) business days of such written notice from the Company or such longer time
as may be reasonably required to remedy the situation, but no longer than
forty-five (45) calendar days. For purposes of this definition, no act or
failure to act on your part shall be considered to be Cause if done, or omitted
to be done, by you in good faith and with the reasonable belief that the action
or omission was in the best interest of the Company or a Company subsidiary. The
decision to terminate your employment for Cause, to take other action or to take
no action in response to such occurrence shall be in the sole and exclusive
discretion of the Board of Directors. If the Board of Directors terminates your
employment for Cause, the Company shall deliver written notice of such
termination to you, which notice shall include the factual basis for your
termination, and such termination shall be effective immediately upon service of
such written notice.
“Change in Control” shall mean a change of ownership of the Company, a change in
the effective control of the Company, or a change in the ownership of a
substantial portion of the assets of the Company within the meaning of Treas.
Reg. 1.409A-3(i)(5). To be entitled to severance benefits under this paragraph
you must terminate employment from the Company. For this purpose, your
termination of employment must be considered a “separation from service” within
the meaning of Code §409A(a)(2)(A)(i) and any guidance or regulations issued
thereunder.

-Page 11-



--------------------------------------------------------------------------------



 



“Code” shall mean the Internal Revenue Code.
“Code Section 409A” shall have the meaning set forth in Section 13.
“Company” shall have the meaning set forth in the introductory paragraph of this
Agreement.
“Compensation Committee” shall mean the Compensation and Human Resources
Committee of the Board of Directors of the Company
“Compensation Payment” shall have the meaning set forth in Section 6(a)(i).
“Constructive Termination” shall mean, without your written consent: (a) a
material failure of the Company to comply with the provisions of this agreement,
(b) a material diminution of your position (including status, offices, title and
reporting relationships), duties or responsibilities or pay, (c) any purported
termination of your employment other than for Cause, or (d) if you are required
to relocate more than 50 miles from the Company’s Tampa, Florida location;
provided however, that any isolated, insubstantial or inadvertent change,
condition, failure or breach described under subsections (a) – (d) above which
is not taken in bad faith and is remedied by the Company promptly after the
Company’s actual receipt of notice from you as provided in section 6(d) shall
not constitute Constructive Termination. For purposes of this Agreement, a
material diminution in pay shall not be deemed to have occurred if the amount of
your bonus fluctuates due to (i) a failure of the Company to meet financial
targets or performance considerations under the Company’s executive incentive
plan or other Company incentive plan applicable to you and in effect from time
to time, or (ii) you experience a reduction in salary that is relatively
comparable to reductions imposed upon all senior executives in the Company. To
be entitled to severance benefits on the basis of Constructive Termination the
event causing Constructive Termination must not be implemented for the purpose
of avoiding the restrictions of the Code Section 409A restrictions.
“Developments” shall have the meaning set forth in Section 4.
“Disability” shall mean (a) your inability or failure to perform your duties
hereunder for a period of ninety (90) consecutive days or a total of one hundred
twenty (120) days during any twelve (12) month period due to any physical or
mental illness or impairment, or (b) a determination by a medical doctor chosen
by the Company to the effect that you are substantially unable to perform your
duties hereunder due to any physical or mental illness or impairment.
“HCM” shall have the meaning set forth in the introductory paragraph of this
Agreement.
“Involuntary Termination” shall mean your termination from employment due to the
independent exercise of unilateral authority by the Company to terminate your
services, other than due to your implicit or explicit request, where you are
willing and able to continue performing services. The determination of whether a
termination of employment is involuntary is based on all the facts and
circumstances. Any reference in this Agreement to “termination of employment”
shall mean “separation from service” within the meaning of Treas. Reg.
1.409A-1(h).

-Page 12-



--------------------------------------------------------------------------------



 



“JWHHC” shall have the meaning set forth in the introductory paragraph of this
Agreement.
“Prorated Bonus” shall have the meaning set forth in Section 6(a)(iii).
“Restricted Area” shall mean the residential real estate mortgage servicing and
directly related industries in which the Company competes at the time of your
separation.
“Retirement” shall mean, your voluntary termination of employment after such
time as either you have reached the age of 60, or the sum of your age and years
of service with the Company exceeds 70; provided, however, that, in either case,
you provide the Company with at least 6 months written notice of your intention
to retire, or such lesser time as the Company may agree.
“Term” shall have the meaning set forth in the introductory paragraph of this
Agreement.
“Vacation Payment” shall have the meaning set forth in Section 6(a)(ii).

-Page 13-



--------------------------------------------------------------------------------



 



APPENDIX 2
SEPARATION AGREEMENT
AND GENERAL RELEASE OF CLAIMS
     This Separation Agreement and General Release of Claims (“Release”) is
entered into by and between Walter Investment Management Corp., and its
subsidiaries, predecessors, successors, assigns, affiliates, insurers and
related entities, (hereinafter collectively referred to as “Employer”) and
___(hereinafter “Employee”). In consideration for the mutual promises set forth
below, Employer and Employee agree as follows:
     1. Employer and Employee are parties to a contract of employment
(“Employment Contract”) to which this Release has been attached and incorporated
by reference. Employee’s employment with Employer has been terminated and,
pursuant to the terms of the Employment Contract, Employee must execute this
Release in order to receive the severance set forth in the Employment Contract.
     2. In consideration for the promises and covenants set forth in the
Employment Contract and this Release, including, specifically but without
limitation, the general release set forth in paragraph 3 below, Employee will be
paid [insert the severance set forth in the appropriate subsection of section 6
of the Employment Contract]. Payments to Employee will be made at such times as
are set forth in the Employment Contract.
     3. Employee agrees, on behalf of himself, and his heirs, successors in
interest and assigns that, except as specifically provided herein, Employee will
not file, or cause to be filed, any charges, lawsuits, or other actions of any
kind in any forum against Employer and/or its officers, directors, employees,
agents, successors and assigns and does hereby further release and discharge
Employer and its officers, directors, employees, agents, successors and assigns
from any and all claims, causes of action, rights, demands, and obligations of
whatever nature kind or character which you may have, known or unknown, against
them (including those seeking equitable relief) alleging, without limitation,
breach of contract or any tort, legal actions under title VII of the Civil
Rights Act of 1964, as amended, Section 1981 of the Civil Rights Act of 1966, as
amended, the Rehabilitation Act of 1973, as amended, the Employee Retirement
Income Security Act of 1974, as amended, the Fair Labor Standards Act of 1938,
as amended, the Age Discrimination in Employment Act of 1967, as amended, (the
“ADEA”) (except to the extent claims under the ADEA arise after the date on
which this Release is signed by Employee), the Americans with Disability Act,
the Civil Rights Act of 1991, or any State, Federal, or local law concerning
age, race, religion, national origin, handicap, or any other form of
discrimination, or any other State, Federal, or common law or regulation
relating in any way to, Employee’s employment with the Company or Employee’s
separation from the Company, including any and all future claims, except claims
arising in connection with rights and obligations under this Release or as
specifically provided in paragraph 4 or 6 below. Employee further agrees to
waive and release any claim for damages occurring at any time after the date of
this Release because of any alleged continuing effect of any alleged acts or
omissions involving Employee and/or Employer which occurred on or before the
date of this Release.

-Page 14-



--------------------------------------------------------------------------------



 



     4. Notwithstanding anything contained in this Release to the contrary, the
general release set forth in paragraph 3 shall not apply to any claims under any
equity, option or other Employer incentive plan or award, which shall be
governed by the terms and conditions of such plan(s) or award; nor shall it
affect any rights or obligations that Employee or Employer may have pursuant to
the Indemnification Agreement entered into between Employee and Employer as of
April 17, 2009.
     5. This Release shall not in any way be construed as an admission by
Employer or Employee that they have acted wrongfully with respect to each other
or that one party has any rights whatsoever against the other or the other
released parties.
     6. Employee and Employer specifically acknowledge the following:

  a.   Employee does not release or waive any right or claim which Employee may
have which arises after the date of this Release.     b.   In exchange for this
general release, Employee acknowledges that Employee has received separate
consideration beyond that which Employee is otherwise entitled to under
Employer’s policy or applicable law.     c.   Employee is releasing, among other
rights, all claims and rights under the Age Discrimination in Employment Act
(“ADEA”) and the Older Workers’ Benefit Protection Act (“OWBPA”), 29 U.S.C.
§621, et seq.     d.   Employee has twenty-one (21) days to consider this
Release.     e.   Employee has seven (7) days to revoke this Release after
acceptance. However, no consideration will be paid until after the revocation of
the acceptance period has expired. Additionally, for the revocation to be
effective, Employee must give written notice of Employee’s revocation to
Employer’s General Counsel.

     7. Should Employee breach any provision of this Release, the Employer’s
obligation to continue to pay the consideration set forth herein shall cease and
Employer shall have no further obligation to Employee. All other terms and
conditions of this Release, including, but not limited to, the general release
in paragraph 3 shall remain in full force and effect. Should Employer breach any
provision of this Release, the Employee’s obligations hereunder shall cease and
Employee shall have no further obligations pursuant to this Release.
     8. Employer and Employee agree that in the event it becomes necessary to
enforce any provision of this Release, the prevailing party in such action shall
be entitled to recover all their costs and attorneys’ fees, including those
associated with appeals.

-Page 15-



--------------------------------------------------------------------------------



 



     9. This Release shall be binding upon Employer, Employee and upon
Employee’s heirs, administrators, representatives, executors, successors and
assigns, and shall inure to the benefit of Employer and the other released
parties and their successors and assigns.
     10. Employee and Employer acknowledge that this Release and the Employment
Contract shall be considered as one document and that, except as set forth
herein and therein, including without limitation the provisions of paragraphs 4
and 6 of this Release, any and all prior understandings and agreements between
the parties to this Release with respect to the subject matter of this Release
and/or the Employment Contract are merged into the Employment Contract and this
Release, which fully and completely expresses the entire understanding of the
parties with respect to the subject matter hereof and thereof.
     11. Should any provision of this Release be declared or be determined by
any Court to be illegal or invalid, the validity of the remaining parts, terms
or provisions shall not be affected thereby and said illegal or invalid part,
term or provision shall be deemed not to be a part of this Release.
     12. This Release may be executed in one or more counterparts, each of which
shall be deemed an original and all of which shall constitute one and the same
instrument.

                              [EMPLOYEE NAME]   WALTER INVESTMENT MANAGEMENT
CORP.
 
                           
 
      By:                            
 
                            Date:       Name Printed:        
 
           
 
                           
 
      Title:                                
 
                           
 
      Date:                                

-Page 16-